Citation Nr: 1014325	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 20, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since June 20, 2008.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972, including combat service in the Republic of Vietnam, 
and his decorations include Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
30 percent for PTSD prior to June 20, 2008, and entitlement 
to an evaluation in excess of 50 percent for PTSD since June 
20, 2008.

The most recent VA examination evaluating the Veteran's PTSD 
was performed in June 2008.  Since that time, in a September 
2009 Statement of Accredited Representative in Appealed Case, 
the Veteran's representative reported that "his panic 
attacks and episodes of hallucinations have dramatically 
increased in severity."  As such, the Board has no 
discretion and must remand these matters to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
PTSD.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed.  

The examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must indicate the 
impact of the Veteran's PTSD on his 
ability to work.  The examiner should set 
forth a complete rationale for all 
findings and conclusions in a legible 
report.

2.  Thereafter, the RO should readjudicate 
the Veteran's claims of entitlement to an 
evaluation in excess of 30 percent for 
PTSD prior to June 20, 2008, and 
entitlement to an evaluation in excess of 
50 percent for PTSD since June 20, 2008.  
If the benefits sought on appeal are not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

